DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 11/27/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission/amendment filed on filed 11/6/2020 has been entered. 

Response to Amendment
Applicant’s amendment filed 11/6/2020 has been entered.
Claims 1-5, 7-18 and 20 remain pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 3, 10, 14, 16, and 18 are objected to because of the following informalities: 
-Claim 3, lines 2-3 recite “the first outer edge and the second outer edge are aligned in a manner that the first side and the second side converge”, however this would be better recited as “the first side and second side of the blade portion converge along the first direction”.
-Claim 10, line 3, “a top surface extended” would be better recited as “a top surface extending”.
-Claim 10, line 5, “a bottom surface extended” would be better recited as “a bottom surface extending”.
-Claim 14, line 8, “direction is denoted by at least 1:2” should instead be “direction is at least 1:2”.
-Claim 16, lines 5-21 should be further indented relative to line 4 to denote that the structure of the “each nozzle” is being outlined.
-Claim 18, lines 2-3 recite “the first outer edge and the second outer edge are aligned in a manner that the first side and the second side converge”, however this would be better recited as “the first side and second side of the blade portion converge along the first direction”.
-Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rearick (US PGPUB 2012/0090271), in view of Pancratz (US Patent 2,559,368).

Regarding Claim 1, Rearick discloses a vacuum suction apparatus (fluid transfer station 38; Figure 1) including a nozzle (snorkel 50, 50’; see Figures 8b, 8c) formed to suction air (Paras. 0070, 0071), comprising: 
the nozzle (50, 50’) including: 
a suction portion (see “suction portion” comprising passages 54,54’ in “Annotated Views of Figures 8b and 8c” below) configured to suction air (via 54, 54’; Para. 0071, 0073), the suction portion extending to have a width defined in a first direction (As shown), a height defined in a second direction, and a length defined in a third direction perpendicular to the first direction (See “Annotated Views of Figures 8b and 8c” below), the suction portion comprising:
 a front end and a rear end (as shown) located on opposite ends of the suction portion along the length of the suction portion (See “Annotated Views of Figures 8b and 8c” below),
a suction inlet (apertures 166, 168; Figures 8b, 8c, and 15) provided at the front end for suctioning air, and 
a blade portion (outer portions of 50, 50’; see below) extending in the first direction from at least one side of the suction portion (as shown in “Annotated View of Figures 8b and 8c” below) and having a first height defined in the second direction, wherein the first height of an inner end of the blade portion adjacent to the suction portion is greater than a second height of an outer end of the blade portion (see “Annotated View of Figures 8b and 8c” below as it is clear that the blade portion tapers to the “outer weld” 162; see also Figures 14b and 14c which show the taper in a cross sectional view), 
wherein the front end of the suction portion is extending past a front edge of the blade portion in the third direction (as shown below, the “front end” of the suction portion is viewed as the most distal end/edge of the entire nozzle in the 3rd direction as the blade portions “front edge” is clearly extending at an angle away from the front end).  
Note: “a suction portion” can be viewed as any portion of the nozzle/snorkel that is able to provide suction while the “blade portion” can be reasonably viewed as any area of the nozzle outside of “the suction portion” in view of specification. The term portion is commonly used to refer to different areas of the same feature and therefore, an “end” of a portion can be reasonably viewed as depicted below because an “end” of a portion does not require any particular structural feature such as an edge or transition. 

    PNG
    media_image1.png
    693
    1169
    media_image1.png
    Greyscale

Annotated View of Figures 8b and 8c

Further note: alternatively, assuming arguendo that the “front end” cannot be viewed as extending past the front edge of the blade portion in the third direction, in which the Examiner does not concede to, this feature would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to rearranged the front edge of the blade portion such that the front end of the suction portion extends past it in the third direction because Applicant has not disclosed that such an arrangement provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the arrangement of Rearick because the configuration/shape of Rearick’s blade portion will still allow for an airtight clamping between the nozzle and clamping means.
Therefore, it would have been an obvious matter of design choice to modify Rearick to obtain this feature of the invention as specified in the claim. See also In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).


However, Rearick fails to disclose a protrusion portion protruding from a front end of the suction portion in the third direction and including at least one protrusion wherein the at least one protrusion protrudes beyond the suction inlet and the blade portion in the third direction and wherein the blade portion extends beyond the at least one protrusion in the first direction.  

Attention can be brought to the teachings of Pancratz which includes another vacuum suction apparatus (Figure 1) comprising a nozzle (plunger 25; see Figures 3, 4 and 6) comprising a suction portion comprising suction passages (27) and protrusions (30 and “protrusions” as depicted below) protruding from a front side portion of the suction portion (see “Annotated View of Figure 4” below; note that the body of the plunger clearly has finger like projections/protrusions extending therefrom).

    PNG
    media_image2.png
    382
    318
    media_image2.png
    Greyscale

Annotated View of Figure 4

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the nozzle/snorkel arrangement of Rearick by incorporating protrusions as taught by Pancratz. By modifying Rearick in this manner, the package being evacuated can be prevented from closing on itself as taught by Pancratz (Col 2, lines 21-28) and further by recessing the suction portion relative to a protrusion portion, the packaging can be prevented from entering the suction inlets and passages when being evacuated.
Note that with the modification above, the at least one protrusion incorporated in view of Pancratz will protrude beyond the suction inlet of Rearick and the blade portion in the third direction and the blade portion will extend beyond the at least one protrusion in the first direction.  

Regarding Claim 2, Rearick, as modified, discloses wherein the blade portion comprises: a first side adjacent to a top side of the suction portion (as shown) and a second side adjacent to a bottom side of the suction portion (this is clearly depicted above), each first and second side comprising respective first and second inner and outer edges wherein the first and second inner edges are along the suction portion (see “Annotated View of Figures 8b and 8c” as the inner end would comprise the inner edges as claimed)
wherein a distance between the first inner edge (at the top side of the “inner end” labeled above) and the second inner edge (at the bottom side of the “inner end” labeled above) is greater than a distance between the first outer edge and the second outer edge (at 162; see cross section view of snorkel 50’ shown in Figures 14b, 14c).  

Regarding Claim 3, Rearick, as modified, discloses wherein the first outer edge and the second outer edge (at weld 162) are aligned such that the first and second sides converge (as shown).   

Regarding Claim 4, Rearick, as modified, discloses essentially all elements of the claimed invention but fails to disclose a separation distance between the first inner edge of the first side and the second inner edge of the second side in the second direction is equal to or less than 5 cm, however, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have modified the separation distance of Rearick to be 5 cm or less as Applicant has not disclosed that the specific dimension of 5cm or less provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the nozzle arrangement and dimensions as taught by Rearick because the nozzle arrangement allows for proper evacuation with an air tight seal between the suction device and the enclosure.  
Therefore, it would have been an obvious matter of design choice to modify Rearick to obtain the invention as specified in the claims.
And further, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, in this instance because Applicant does not provide criticality to the specific dimension, since the prior art performs the same function, the Applicant’s claimed invention is not patentably distinct from the prior art device.

Regarding Claim 5, Rearick, as modified, discloses essentially all elements of the claimed invention, including the limitations of Claim 2, and further, clearly depicts the an angle formed by arrangement of the first side and the second side at the outer edge of the blade portion is an acute angle but does not disclose the angle being in a range of 0.1° to 30° although it does disclose the nozzle (50, 50’; Figures 8b and 8c) including the blade portion comprising a flat configuration (i.e. Abstract and Para. 0073).
Incorporation of flat shaped nozzles/inlets is known in the art of vacuum packaging to obtain a smaller height, the ease of entry of the nozzle into the enclosure/package/bag can be increased as less of a package/bag opening will be required. It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have further modified Rearick such that the angle is within the range, as claimed, as the Applicant has not disclosed that the specific dimensions or angles provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the nozzle arrangement and dimensions as taught by Rearick, as modified, because the nozzle arrangement allows for proper evacuation with an air tight seal between the suction device and the enclosure.  
Therefore, it would have been an obvious matter of design choice to further modify Rearick to obtain the invention as specified in the claims.

Regarding Claim 7, Rearick, as modified, discloses wherein the suction portion comprises a suction channel (passages 54, 54’; Figures 8b, 8c, 15) extending from the suction inlet (166, 168; see Para. 0076) in the third direction (see Figure 8c and 15). 

Regarding Claim 8, Rearick, as modified, discloses essentially all elements of the claimed invention including the limitations of claim 7, and further discloses the nozzle (50, 50’; Figures 8b and 8c) comprising a flat configuration (i.e. Abstract and Para. 0073) and therefore the suction inlets (168; Figures 8c, 15) clearly have a flattened configuration. However, it is not disclosed that a ratio of a first maximum length of the suction inlet formed in the first direction to a second maximum length of the suction inlet formed in the second direction is at least 5:1. It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have modified the suction inlets of Rearick to comprise the relative dimensions to obtain the ratio as claimed as Applicant has not disclosed that the specific dimensions/ratio provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the nozzle arrangement and dimensions as taught by Rearick because the nozzle arrangement allows for proper evacuation with an air tight seal between the suction device and the enclosure.  
Therefore, it would have been an obvious matter of design choice to modify Rearick to obtain the invention as specified in the claims.
Further, see In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claims 9 and 10, Rearick, as modified, discloses essentially all elements of the claimed invention including the protrusion portion (note the labelled “protrusions” above not including 30 of Pancratz) comprises a top surface extending in the third direction from an upper side of the front end of the suction portion and a bottom surface extending in the third direction from a lower side of the front end of the suction portion in a manner to face an opposite direction than the top surface (note as modified by Pancratz, the protrusions, when incorporated into Rearick would have to assume this configuration to gain benefits mentioned above), however, although it can be implied that the height of the protrusion portion tapers toward the front/outer end given the wedge shape of the plunger/nozzle (25) as taught by Pancratz (Col 2, lines 5-9), this is not explicitly disclosed and the angle formed by the top and bottom surfaces is not explicitly disclosed as being in a range of .1 to 60 degrees.
It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have further modified Rearick such that the incorporated protrusions are configured such that the top and bottom surfaces thereof converge at an angle within the range of .1 to 60 degrees as Applicant has not disclosed that such an angle provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, one of ordinary skill in the art at the time the invention was effectively filed, would have expected Applicant’s invention to perform equally well with the protrusion arrangement as taught by Rearick, as modified by Pancratz because the arrangement would allow for proper insertion, evacuation and a tight seal between the nozzle and the material being evacuated. Therefore, it would have been an obvious matter of design choice to further modify Rearick to obtain the claimed invention. 


Regarding Claim 11, Rearick, as modified, discloses wherein the protrusion portion (of Pancratz) includes a pair of protrusions (30 and “protrusions” of Pancratz as labelled above) disposed apart from each other in the first direction (see “Annotated View of Figure 4” above of Pancratz as several protrusions as provided with at least two protruding from different sides of the suction portion of the plunger 25).  

Regarding Claim 12, Rearick, as modified, discloses wherein the protrusion portion (of Pancratz) includes a plurality of protrusions (see Figure 4 of Pancratz) respectively protruding from the suction portion in the third direction, wherein a suction inlet (i.e. mouth 168; Figure 15 of Rearick) for air suction is provided between the plurality of protrusions (see Figure 4 of Pancratz, as modified, Rearick would disclose such an arrangement).  Note, assuming arguendo that the combination of references would not anticipate this arrangement, which Examiner does not concede to, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Because applicant has not disclosed any criticality for the claimed limitations, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to arrange the protrusion portion as taught by Pancratz into the nozzle of Rearick as claimed. 

Regarding Claim 13, Rearick discloses wherein the nozzle (50, 50’) includes a plurality of suction inlets (166, 168; Figures 8c and 15).  

Regarding Claim 14, Rearick, as modified, discloses wherein the nozzle (50, 50’ of Rearick) includes a first region (protrusion portion incorporated by Pancratz) defined as a region ranging from a front end of the protrusion portion to a front side of a suction inlet (see Figure 4 of Pancratz) and a second region defined by a region ranging from a rear end of the protrusion portion to a rear side of the nozzle (50, 50’ of Rearick), but does not explicitly disclose  a ratio of a first length of the first region provided in the third direction to a second length of the second region provided in the third direction at least 1:2, however, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have further modified the device of Rearick such that the protrusion portions of Pancratz are incorporated in a manner to obtain the ratio as claimed as Applicant has not disclosed that the specific ratio provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the ratio/dimensions as disclosed by Rearick, as modified, because the nozzle arrangement allows for proper evacuation with an air tight seal between the suction device and the enclosure.
Therefore, it would have been an obvious matter of design choice to modify Rearick to obtain the invention as specified in the claims. See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), wherein the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, in this instance because Applicant does not provide criticality to the specific ratio of dimensions, since the prior art performs the same function, the Applicant’s claimed invention is not patentably distinct from the prior art device.

Regarding Claim 15, Rearick, as modified, discloses essentially all elements of the claimed invention but fail to explicitly disclose an extension portion connecting the front end of the protrusion portion and the blade portion in a round shape. Pancratz further teaches a form of extension between the protrusion portion and a side/blade portion of the nozzle/plunger (25; Figure 4; see “Further Annotated View of Figure 4” below)

    PNG
    media_image3.png
    284
    409
    media_image3.png
    Greyscale

Further Annotated View of Figure 4

	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Rearick such that the protrusion portions as taught by Pancratz transition into the blade portion with an extension portion as taught by Pancratz in order to allow for a smoother insertion of the nozzle into the packaging and further, it would have been an obvious matter of design choice to a person of ordinary skill in the art, at the time the invention was effectively filed, to embodied the extension portion as a round configuration because Applicant has not disclosed that the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the extension of Pancratz because the nozzle will be effectively inserted.
Therefore, it would have been an obvious matter of design choice to modify Rearick to obtain the invention as specified in the claim. Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Regarding Claim 16, Rearick, discloses a vacuum suction apparatus (38; Figure 1) including a plurality of nozzles (50; see Figures 8a, 8b, 9a) formed to suction air (Para. 0070, 0071, 0076), comprising: 
a divider (plumbing assembly 47; Figure 9a) configured to divide suction force between the plurality of the nozzles (50; Para. 0074); 
and further Rearick, as modified by Pancratz (see the rejection of Claim 1 above), discloses each nozzle (50) of the plurality of nozzles including the features as outlined in Claim 1 (See above).

Regarding Claim 17, Rearick, as modified, discloses the claimed invention, see rejection of Claim 2 above. 
Regarding Claim 18, Rearick, as modified, discloses the claimed invention, see rejection of Claim 3 above.

Regarding Claim 20, Rearick, as modified, discloses the claimed invention, see rejection of Claim 7 above. 


Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments on Pages 14-15 that:

    PNG
    media_image4.png
    190
    738
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    441
    728
    media_image5.png
    Greyscale


Examiner respectfully asserts that the disclosures of Rearick in combination with Pancratz disclose and/or render obvious each feature of the claimed invention and therefore render the claimed invention, in its totality, obvious to one of ordinary skill in the art at the time the invention was effectively filed.
Further, it is unclear as to what argument Applicant is attempting to make with reference to Pancratz. Specifically, it is unclear what argument Applicant is asserting with the statement “Pancratz does not teach or suggest that the plunger has blade portions that protrude in the first direction past the alleged protrusions. Instead, Pancratz merely illustrates that sides of the plunger 25 are flush with the outermost protrusions. Accordingly, Rearick in view Pancratz does not teach or suggest "wherein the blade portion extends beyond the at least one protrusion in the first direction" as recited in Claim 1.” With reference to the 103 rejection above. Pancratz is not relied upon for disclosing the blade portion and is merely relied on for teaching the protrusion portion extending from the front end of the suction portion. It is noted that the combination of the references leads to the claimed relationship between the blade portion and protrusion portion in the first direction as the protrusions would only extend from the front end of the suction portion. 
In response to this piecemeal analysis of the references, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references.  In re Keller, 208 USPG 871 (CCPA 1981). In this particular instance, Pancratz is relied upon for teaching the protrusion portion extending from the front end of the suction portion and when the teachings of such were to be incorporated into Rearick, given the motivations above, the claimed invention would be disclosed and rendered obvious by the combination of references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Note previously cited Grether (US PGPUB 2016/0288937) discloses a similar nozzle (8) structure to that of Rearick which comprises blade portions and further would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated protrusions as taught by Pancratz.
-Note Chang (US PGPUB 2005/0132669), Gidewall (US Patent 3,968,629), Ishimru (US Patent 5,737,906) each disclose nozzle structures with blade portions.
-Perry (US Patent 5,015,184), Owen (US Patent 3,628,576), Maskell (US Patent 5,491,957), Jones (US PGPUB 2002/0260280), or Thompson (US Patent 5,535,478), Brown (US Patent 2,629,126), and Anderson (US Patent 2,626,419) all disclose/teach different suction apparatuses comprising different configurations of protrusion portions, therefore, providing support that such a feature is a well-known and obvious feature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/10/2021